Citation Nr: 0935183	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-36 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic and lumbar spine on a 
secondary basis.  

2.  Entitlement to a rating in excess of 20 percent for the 
service connected amputation of the toes of the left foot.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected left ankle scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the RO.  

When this case was previously before the Board in July 2005, 
it was decided in part and remanded in part.  

The issue of an increased initial disability rating in excess 
of 10 percent for the service-connected left ankle scar is 
being remanded for additional development.   


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical, thoracic, and 
lumbar spine is not etiologically related to the Veteran's 
service-connection amputation of the toes of the left foot.

2.  The Veteran's disability of the toes of the left foot has 
been manifested by amputation of the mid to distal phalanx of 
the first toe as well as the middle distal phalanges of the 
second, third, and fourth toes.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by degenerative disc 
of the cervical, thoracic and lumbar spine is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2008).  

2.  The criteria for a disability rating in excess of 20 
percent for amputation of the toes of the left foot have not 
been met. 38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5173 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  

If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  

The notice letter must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
VCAA by letters mailed in June 2002, November 2005 and 
September 2006.  They provided appropriate notice with 
respect to the effective-date element of the claim.  

They also included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the Veteran.  They also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating for his 
amputation of the toes of the left foot.  In any event, the 
Veteran was provided the specific criteria for rating the 
disability in the Statement of the Case. 

Although the November 2005 and September 2006 letters were 
mailed after the initial adjudication of the claims, 
following the provision of the required notice and the 
receipt of all pertinent evidence, the Appeals Management 
Center (AMC) readjudicated the Veteran's claim in May 2009.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  

There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  

Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

The Board has considered the Veteran's representative's 
contention that the October 2006 and May 2009 VA examinations 
were inadequate because there is no indication the 
examinations were performed by a physician with the 
appropriate expertise.  

The examination reports indicate that the examiners obtained 
the pertinent history from the Veteran, and that the 
Veteran's claims file was available and reviewed.  In 
addition, the report reflects that the examiners performed 
the appropriate tests and provided the required opinions 
supported by sound medical rationale.  In the Board's 
opinion, these examination reports are adequate for 
adjudication purposes.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.  


Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  


Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Amputation of three or four toes, without metatarsal 
involvement, not including the great toe, warrants a 10 
percent disability rating, while a 20 percent disability 
rating is warranted if the great toe is included.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5173.  

Amputation of the great toe without removal of metatarsal 
involvement is assigned a 10 percent evaluation, while a 30 
percent evaluation is assigned if there is removal of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5171.  


Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

Degenerative Disc Disease

At the outset, the Board notes that the Veteran does not 
contend, nor does the evidence demonstrate, that his 
degenerative disc disease condition stems from service.  

Indeed, the Veteran's service treatment records do not 
evidence that the Veteran ever complained of or was treated 
for a spinal or back condition.  Rather, the Veteran asserts 
that his current degenerative disc disease of the lumbar, 
thoracic and cervical spine stems from his service-connected 
amputated toes.  

The evidence of record pertaining to the Veteran's back 
disability includes a February 2002 report from Dr. Niknats.  
In reference to the Veteran's amputated toe condition, the 
examiner found that the Veteran had an altered gait.  He also 
noted that the Veteran's gait was impacted by laceration in 
the left anterior ankle which damaged his extensor tendons so 
that the Veteran had minimal to no dorsal flexion in that 
foot.  Because of these problems, he elaborated, the 
Veteran's gait had been altered.  Also, he found that the 
Veteran's knees and back had been altered from this 
condition.  However, he did not provide a diagnosis or 
assessment for the back condition.  

The Veteran was then afforded a VA fee-basis examination July 
2002.  At that time, the Veteran complained of stabbing pains 
in his back and flare-ups of the condition every 3 to 4 days.  
He expressed that he believed his back condition was related 
to his left toe amputation, as he placed more weight on his 
right leg.  

Based upon examination results and X-ray findings, the 
examiner diagnosed the Veteran with degenerative disc disease 
of the cervical, thoracic and lumbar spine.  But based upon 
the examination, it was not possible for him to state if 
these findings were secondary to the left toe amputations.  
He noted that it was quite possible that that the Veteran 
experienced shifting of his weight, causing him back pain; 
however, the examiner found it not possible to objectively 
state that these findings were definitively related to his 
service-connection left foot condition.  

Based on these inconclusive results with respect to the 
etiology of the Veteran's degenerative disc disease, the 
Veteran was afforded another VA examination in October 2006.  

This VA examiner also diagnose the Veteran with degenerative 
disc disease of the lumbar spine and cervical spine.  He 
noted that the file was reviewed and that the Veteran was 
questioned extensively concerning the onset of pain.  He 
found that it was less likely as not that the cervical and 
lumbar degenerative disc disease had any direct etiology 
related to his military service or any of his service-
connected conditions, including toe amputations.  He noted 
that degenerative disc disease is a function of each 
individual's genetic predisposition of degeneration of the 
structures, which in the Veteran's case were consistent with 
his age and body habitus.  

The Veteran was most recently afforded a VA examination in 
April 2009.  Based upon his examination findings, the 
examiner diagnosed the Veteran with lumbosacral degenerative 
disc disease, especially at the L2-3 vertebral levels.  He 
also noted that the Veteran had significant degenerative 
joint disease of the back, particularly involving the upper 
back, and in particular the lumbar second to third vertebral 
level.  

The Veteran expressed to the examiner that, because of his 
left foot problems, he was putting more weight on his right 
foot and this resulted in more strain on his back.  In the 
examiner's opinion, however, he did not find this explanation 
acceptable because his limb lengths were equal, he walked 
without appreciable problems, and his low back pain started 
many years after he left the military.  

Furthermore, the examiner noted that it would more likely 
affect the low back if there was asymmetric loading on the 
spine.  However, he pointed out that the Veteran's problem 
was more associated with his upper back.  Therefore, he 
concluded that the Veteran's back condition is related to his 
service-connected disabilities.  

The Board acknowledges that the medical evidence of record 
contains competing opinions with respect to whether the 
Veteran's degenerative disc disease is related to his 
service-connected amputated toes of the left foot.  

While the February 2002 report from the private examiner 
indicates that the Veteran's left foot condition had affected 
his back, the October 2006 and April 2009 VA examiners 
specifically found that these two conditions were not 
etiologically related.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board finds the opinion of the VA examiners 
to be more probative.  In so finding, the Board notes that 
the VA examiners' ultimate opinions were rendered following a 
thorough examination of the Veteran and a review of the 
claims folders.  In addition, the VA examiners provided some 
support for their opinions.  

On the other hand, there is no indication that the private 
physician who completed the February 2002 consult examined 
the claims folders or examined the Veteran's back.  This 
examiner also did not provide a diagnosis for the Veteran's 
back condition.  

While the examiner opined that the Veteran's back had been 
altered due to his left foot condition, he did not provide 
any medical rationale to support this opinion.  Thus, it is 
of little probative value and clearly less probative than the 
VA examiners' opinions.  

With respect to the July 2002 VA examiner's inconclusive 
finding that the Veteran's back condition was possibly 
related to his service connected amputated toe condition, the 
Board likewise finds this opinion of little probative value.  
Medical opinions that are speculative, general, or 
inconclusive in nature cannot   support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board has also considered the Veteran's statements, but 
whether his degenerative disc disease is related to service-
connected disability is a medical question that the Veteran 
is not competent to answer.  See  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's degenerative disc disease 
of the cervical, thoracic, and lumbar spine on a secondary 
basis.  In reaching this decision, the Board has determined 
that the benefit-of-the-doubt rule is not applicable to the 
claim because the preponderance of the evidence is against 
the claim.  


Increased Rating for Amputation of the Toes of the Left Foot

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected amputation of the toes of the left foot.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Moreover, this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The Veteran was originally granted service connection for 
amputation of the toes of the left foot in an October 1965 
rating decision.  The disability was assigned a 20 percent 
disability evaluation under Diagnostic Code 5173, effective 
August 21, 1965.  The Veteran filed the instant claim for an 
increased rating in February 2002.  He appealed from an 
August 2002 rating decision maintaining the 20 percent 
disability evaluation.  

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination in July 2002.  The Veteran 
reported a history of an in-service amputation of the first 
four toes of the left foot.  He described constant foot pain, 
weakness, stiffness, swelling and fatigue.  

The examiner found that there was absence of the distal 
first, second, third, and fourth toes and absence of the 
medial second, third, and fourth toes on the left.  

The first toe appeared to have approximately 40 percent bone 
remaining, with the second toe having approximately 60 
percent.  The third and fourth toes had approximately 70 and 
20 percent, respectively.  There was some tenderness of the 
stumps, but no prosthesis.  

An examination of the toes showed painful motion to eversion 
and inversion of the left foot.  There was no evidence of 
hallux valgus or hammertoes.  A July 2007 VA X-ray study 
showed amputation of the mid to distal protion of the distal 
phalanx of the first digit as well as the middle and distal 
phalanges of the second, third, and fourth digits.  

A January 2003 private report from Dr. Banks reveals that the 
Veteran indicated that his toes were very sensitive with any 
degree of pressure overlying the stump area.  An evaluation 
revealed previous amputation of the lesser toes in 
conjunction with distal amputation of the hallux.  He 
demonstrated some sensitivity with palpation of the distal 
aspect of the stumps for the lesser toes.  The examiner found 
that the Veteran could benefit from some type of orthotic or 
possibly bracing.  

In a May 2004 report from Resurgens Orthopaedics, the Veteran 
continued to complain of symptoms associated with his 
amputated toes.  The examiner indicated that the Veteran 
worked for the postal service and apparently was a letter 
carrier without limitation.  The X-ray studies of the left 
forefoot showed loss of three-fourths of the distal phalanx 
of the hallux.  There appeared to be loss of the entire 
digits from the metatarsalphalangeal joint of the second, 
third, and fourth toes.  The little toe appeared to be 
intact. 

The VA outpatient treatment records from August 2004 indicate 
that the Veteran was unable to wear normal shoes and received 
one pair of plastazote ambulator shoes.  

In a February 2009 report from Dr. Khan of Resurgens 
Orthopaedics, the Veteran complained of worsening pain in his 
foot.  An examination of the left foot showed some erythema 
at the borders of the amputation site and signs of repetitive 
wearing due to inappropriate shoe wear.  In regards to the 
Veteran's foot, the examiner did not know if there was a 
brace that could better fit the defect of his toes.  

The Board notes at the outset that the Veteran is receiving 
the maximum rating allowed under Diagnostic Code 5173 for 
amputation of three or four toes without metatarsal 
involvement.  Based on the foregoing evidence, the Board 
finds that the Veteran is not entitled to a higher rating as 
the evidence fails to demonstrate amputation of the great toe 
with removal of the metatarsal head.  

The Board also considered the Veteran's statements regarding 
the severity of his amputated toe condition, and the fact 
that he has to wear special orthotics to treat this 
condition.  The Veteran has been granted a 20 percent 
disability rating because of the functional impairment 
resulting from the disability.  As explained, the objective 
evidence shows that he does not have sufficient impairment to 
warrant a higher rating.  

The Board has considered whether there is any other basis for 
assigning a higher rating, but has found none.  Consideration 
has been given to assigning a staged rating; however, at no 
time during the period in question has the disability 
warranted more than a 20 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Service connection for degenerative disc disease of the 
cervical, thoracic and lumbar spine on a secondary basis is 
denied.  

An increased rating in excess of 20 percent for the service-
connected amputation of the toes of the left foot is denied.  



REMAND

In July 2005, the Board remanded the issue of an increased 
initial disability rating in excess of 10 percent for the 
service-connected left ankle scar for additional development.  
At that time, the Board noted that the rating criteria for 
evaluating disabilities of the skin were revised, effective 
on August 30, 2002.  It was indicated that the Veteran had 
not been advised of the changes in the rating criteria nor 
had it adjudicated the claim based upon the revised criteria.  

Since the July 2005 Board decision, VA has send a number of 
letters to the Veteran, none of which inform him of the 
revised rating criteria for scars.  In May 2009, VA 
readjudicated the Veteran's claim, and stated that the claim 
had been reviewed under both the old and new criteria.  
However, it did not inform the Veteran of the new criteria, 
as requested by the Board in the July 2005 remand.  

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
Veteran a letter providing the notice 
required under 38 U.S.C.A.            § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should specifically advise the 
Veteran of the new rating criteria for 
evaluating disabilities of the skin, 
effective August 30, 2002.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran.  If the 
RO or the AMC is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.  

2.  The RO or the AMC should undertake 
any further development it deems 
appropriate.  

3.  The RO or the AMC should then 
readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, if indicated, the cases should be returned to the 
Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


